--------------------------------------------------------------------------------

Exhibit 10.1




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT. THE REDACTIONS ARE INDICATED WITH “[**]”. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION.







First Modification

To

COBALT-60 PELLET SUPPLY AGREEMENT

April 21, 2017

This is the first modification, effective as of the date set out above (the
“Effective Date”), to that certain Cobalt-60 Pellet Supply Agreement, dated
effective April 7, 2015, between Nordion (Canada) Inc., as general partner of
and on behalf of Nordion Sterilization LP1 (“Nordion”), and International
Isotopes, Inc. (“INIS”), (the “Original Agreement”).

RECITALS

WHEREAS, INIS and Nordion agree that there have been delays that have impacted
INIS’s ability to meet the production and delivery schedule for Cobalt-60
Pellets to Nordion and the specified curie content thereof, as provided in the
Appendix B included with the Original Agreement (“Original Appendix B”);

WHEREAS, INIS and Nordion have agreed to modify and amend the Original Agreement
as provided herein (the “Modified Agreement”) to reflect INIS’s revised
production and delivery commitments and schedule.

WHEREAS, Nordion in accordance with the Original Agreement, has already paid
INIS (and INIS acknowledges to have received), as of the Effective Date, a total
of [**] under the Original Agreement, and that this amount has been accounted
for and attributed in determining any further payments due from Nordion under
this Modified Agreement;

WHEREAS, the aforementioned amount [**], as of the Effective Date, is comprised
of (i) a commitment fee of [**] paid by Nordion to INIS based upon Nordion’s
obligation to purchase [**] curies pursuant to section 4.3 of the Original
Agreement, and (ii) progress payments paid by Nordion to INIS in the amount of
[**] pursuant to section 4.4 of the Original Agreement;

WHEREAS, the parties under this Modified Agreement, desire to modify the amount
of Cobalt-60 Pellets to be supplied by INIS to Nordion and Nordion’s total
Cobalt-60 Pellet purchase obligation under the Original Agreement has been
reduced hereunder to [**] curies with the commitment fee reduced accordingly to
[**], resulting in, as of the Effective Date, Nordion having made excess
commitment fee payments in the amount of [**];

WHEREAS, Nordion and INIS have agreed that such excess commitment fee of [**]
paid by Nordion will be applied in this Modified Agreement towards progress
payments on the purchase of Cobalt-60 Pellets, as outlined in the Modified
Appendix B;

WHEREAS, Nordion and INIS have agreed that any further progress payments by
Nordion are hereby suspended until January 2020, as set out in this Modified
Agreement and in accordance with Modified Appendix B herein;

WHEREAS, INIS represents and warrants that at the time of entering into this
Modified Agreement it is solvent and able to pay its debts as such debts become
due and is not subject to any bankruptcy proceedings, liquidations or seizures
or other legal processes that could materially or adversely affect its assets;
and

WHEREAS, INIS represents and warrants that it is at the time of entering into
this Modified Agreement not aware of any delays or other circumstances that
would impact its ability to supply Cobalt-60 Pellets to Nordion as set out in
Modified Appendix B.





[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.




--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the promises and mutual covenants
contained herein and in the contract, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
INIS and Nordion hereby covenant and agree to amend the Original Agreement as
follows:

The aforementioned preamble forms an integral part of this Modified Agreement.

Capitalized terms not defined herein shall have the meaning ascribed in the
Original Agreement.

All amounts herein are in United States currency.

1.

Appendix B of the Original Agreement is hereby amended and replaced in its
entirety by Modified Appendix B attached.

2.

The following paragraph is hereby added as the third paragraph of Section 3.1 of
the Original Agreement:

In the event that INIS fails to deliver to Nordion the Cobalt-60 Pellets in
accordance with the supply commitment set out in Modified Appendix B for any
given Contract Year (“Shortfall Quantity”), then Nordion, at its sole discretion
may, within sixty (60) days following the end of such Contract Year, a) request
(and shall be entitled to) a refund of the applicable commitment fee paid
pursuant to section 4.3 corresponding to such Shortfall Quantity and a refund of
the progress payments paid pursuant to section 4.4, corresponding to such
Shortfall Quantity for that Contract Year, and a corresponding reduction in the
quantity of Cobalt-60 Pellets to be purchased by Nordion in such Contract Year
or b) permit all or part of such Shortfall Quantity to be delivered in the
Contract Year immediately following the Contract Year in which the Shortfall
Quantity occurred.  For the purpose of clarity, should Nordion choose to take
delivery of a Shortfall Quantity in the immediately following Contract Year,
INIS, in addition to the quantity of Cobalt-60 Pellets that are required to be
delivered in such Contract Year pursuant to Modified Appendix B, shall also
deliver the Shortfall Quantity in such Contract Year.  If Nordion elects to
receive a refund, INIS shall pay such refund to Nordion within sixty (60) days
of receipt by INIS of Nordion’s election to receive such refund, provided
further, that Nordion may, in its unfettered discretion, elect to apply such
refund and offset against future progress payments pursuant to section 4.4.

3.

Section 4.3 of the Original Agreement is hereby modified and replaced in its
entirety as follows:

Commitment Fee.  Nordion agrees that in consideration of INIS's confirmed
commitment to reserve, make available and supply Cobalt-60 Pellets to Nordion,
Nordion has paid a commitment fee of [**] for each curie required to be provided
to Nordion as reflected in the Modified Appendix B.

4.

Section 4.4 of the Original Agreement is hereby modified and replaced in its
entirety as follows:

Progress Payments. The purchase price of the Cobalt-60 Pellets and the curie
content thereof to be supplied and delivered to Nordion in each Contract Year
shall be paid in advance by Nordion as set out in the Modified Appendix B.  Such
progress payments shall be made within fifteen (15) Business Days of receipt of
an invoice from INIS issued on or after the first day of each three (3) month
period, as set out in Modified Appendix B.

5.

The last sentence of Section 11.2. of the original Agreement is hereby modified
to read:

Notwithstanding anything to the contrary, in the event INIS fails to meet at
least 50% of its Cobalt-60 Pellet supply commitment to Nordion in each of any
two (2) consecutive Contract Year periods for any reason whatsoever, Nordion
shall in addition to any other remedies available, including but not limited to
payment by INIS of any amounts (and refunds) owing to Nordion hereunder, shall
be entitled to terminate this Agreement upon written notice to INIS.





- 2 -




[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.




--------------------------------------------------------------------------------



6.

This First Modification to the Pellet Cobalt Supply Agreement shall be governed
and construed in accordance with the laws of Ontario, Canada, without reference
to its principles on conflicts of law.

7.

Except to the extent as modified hereunder, all other provisions and appendices
of the Original Agreement shall remain in full force and effect.

8.

This Agreement may be executed in two (2) or more counterparts, each of which
together shall be deemed an original, but all of which together shall constitute
one and the same instrument.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.












































- 3 -




[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date first set out above.




NORDION (CANADA) INC., as
general partner of and on behalf of Nordion Sterilization LP




By:

/s/ Kevin Theriault

 

 

Name:  Kevin Theriault

 

 

Title:  President










INTERNATIONAL ISOTOPES INC.




By:

/s/ Steve Laflin

 

 

Name:  Steve Laflin

 

 

Title:  CEO





















































[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.




--------------------------------------------------------------------------------







Modified Appendix B

[**]
































[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.


